Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 01/13/2022.
Claims 16-18 are newly added by the applicant. 
Claims 1-18 are pending, where claims 1, 12 and 15 are independent.
The specification objections have been partially withdrawn because the arguments and partial amended specification.
The claims objections have been withdrawn because the arguments overcome the objections.
Response to Arguments 
Applicant's arguments filed on 01/13/2022 have been fully considered but they are not persuasive. 
As to pages 11-12, applicant argues Borean/Puder does not teach or suggest "by comparing a measured electric power profile of the electric apparatus with said reference electric power profile" as recited in claims 1, 12 and 15. 
Examiner respectfully disagrees because (Borean [0108-134] “control unit 130 compares the just calculated cost functions F(j)(x) to each other to find the one having the lowest value, simply referred to as lowest cost function value LF” [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [abstract] [0020-32] [0065-97] see Fig. 1-4, element 130 control unit compares the cost function based on power profile obviously 
 As to pages 11-12, applicant further argues Borean/Puder does not teach or suggest "check has a positive outcome, having the device collect measures about the electric power absorbed by the electric apparatus and certify them as energy consumptions corresponding to the electric apparatus to which the device itself has been univocally associated" as recited in claims 1, 12 and 15. 
Examiner respectfully disagrees because (Borean [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0108-134] “control unit 130 compares the just calculated cost functions F(j)(x) to each other to find the one having the lowest value, simply referred to as lowest cost function value” [0001-07] “efficiently manage the electric power consumption - reduce the costs - automatically managing the power consumptions is strongly desirable”  [0020-32] [0065-97] see Fig. 1-4, element 130 control unit compares the cost function based on power profile, where lowest value as optimized power consumption provides the positive outcome) in combination teach the arguments. Thereby, in combination of the references obviously teach the argued limitations. Therefore, Applicant’s arguments are not persuasive. 

Specification Objection 
The disclosure is objected to because of the following informalities: 
“--- electric apparatus 105 univocally associated to the electric meter device 115 is connected to the meter device 115” in USPGPub para [0078] (or page 10, lines 30-31) is not clear to the examiner. Appropriate correction or explanation is required. This objection has not been addressed as given in Non-Final office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The amended claim 4 recites the limitation “similar to the device”. The term “similar” recites indefinite to the level of ordinary skill in the pertinent art. Because, the phrase/term is a broad term rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Borean, et al. (USPGPub No. 2018/0294647 A1 with the same content of WO 2016/078695 A1 Publication date 04/26/2016) in view of Puder, et al. (USPGPub No. 2009/0210357 A1). 
As to claims 1, 12 and 15, Borean discloses (Currently Amended) A method for managing the supply of electric energy to an electric apparatus by an electric energy supplier (Borean [0013-19] “managing devices supplied through a power grid” [0065-97] see Fig. 1-4), comprising: 
having a certifier system define a reference electric power profile of the electric apparatus which is indicative of a variation in an electrical consumption of the electric apparatus (Borean [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0065-97] see Fig. 1-4); 
(Borean [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0065-97] see Fig. 1-4, elements 110 provides unique ID as univocal with respective power profile); 
having a user of the electric apparatus couple, through said device, the electric apparatus to the socket for supplying electric energy (Borean [0080-97] “house appliances 110(i) connected to the power grid for receiving the power line through so-called smart plugs 161 equipped with measuring units capable of operating power measurements on the appliance connected, communication units adapted to exchange data with the control unit 130 and relay units adapted to control the appliance supply in response to commands received by the control unit 130 - to obtain information relating to the power usage of such appliances, and deducing approximate power profiles” [0013-19] [0065-79] see Fig. 1-4); 
having said device check if the electric apparatus coupled to the socket through the device is the electric apparatus to which the device itself has been univocally associated (Borean [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0020-32] [0065-97] see Fig. 1-4, elements 110 provides unique ID with respective power profile), by comparing a measured electric power profile of the electric apparatus with said reference electric power profile of the electric apparatus (Borean [0108-134] “control unit 130 compares the just calculated cost functions F(j)(x) to each other to find the one having the lowest value, simply referred to as lowest cost function value LF” [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0020-32] [0065-97] see Fig. 1-4, element 130 control unit compares the cost function based on power profile obviously comparing with the reference profile), and 
in case said check has a positive outcome, having the device collect measures about the electric power absorbed by the electric apparatus and certify them as energy consumptions corresponding to the electric apparatus to which the device itself has been univocally associated (Borean [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0108-134] “control unit 130 compares the just calculated cost functions F(j)(x) to each other to find the one having the lowest value, simply referred to as lowest cost function value” [0001-07] “efficiently manage the electric power consumption - reduce the costs - automatically managing the power consumptions is strongly desirable”  [0020-32] [0065-97] see Fig. 1-4, element 130 control unit compares the cost function based on power profile, where lowest value as optimized power consumption provides the positive outcome).
But, Borean does not explicitly teach a device couplable to the electric apparatus and to a socket delivering electric energy provided by the electric energy supplier.
(Puder [0019-29] “system 100 for controlling the charging of onboard energy storage systems of plug-in vehicles 102 and 103 - for the delivery of electrical energy - transactions for power usage linked to a specific vehicle profile” [0016-18] “paying the electric bill for charging the vehicle - vehicle charged for power used” [abstract] [0002-08] see Fig. 1-6, element 102-103 vehicles with plug-in for coupling to the power supplier for charging obviously includes plug and socket).
Borean and Puder are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain power usages management.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities device coupled to the electric apparatus and a socket, as taught by Borean, and incorporating vehicles plug-in for coupling to the power supplier for charging, as taught by Puder.  

As to claim 2, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising billing the user for the electric energy supplied based on said certified collected measures (Puder [0016-18] “paying the electric bill for charging the vehicle - contract with the second party to pay for the costs of charging the vehicle - communicate with a power company to credit the power meter where the vehicle is charged for power used to charge the vehicle” [abstract] [0002-08] see Fig. 1-6, electric bill as certified measures).

As to claim 3, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising modifying frequency components of the measured electric power profile of the electric apparatus (Puder [0016-18] “paying the electric bill for charging the vehicle - contract with the second party to pay for the costs of charging the vehicle - communicate with a power company to credit the power meter where the vehicle is charged for power used to charge the vehicle” [abstract] [0002-08] see Fig. 1-6, element 406 update vehicle account provides the modification of account profile).

As to claim 4, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended)The method of claim 1, further comprising having said device broadcast over power lines of the electric energy supplier a coded message when the device is coupled to the electric apparatus univocally associated thereto, and listen over the power lines for coded messages broadcasted by other devices similar to the devices (Puder [0019-35] “remote command center 112 that is in communication with power utility control centers (110, 130, and 140), and in communication with plug-in vehicles 102 and 103 - includes a communication system 152, a controller 154 and a database 156” [0016-18] “paying the electric bill for charging the vehicle - communicate with a power company to credit the power meter where the vehicle is charged for power used to charge the vehicle” [abstract] [0002-08] see Fig. 1-6, element 152 communication may be communication over power line or wireless obviously would be a coded information).

As to claim 5, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1, further comprising: 
having the certifier system obtain the certified collected measures collected by the device; having the certifier system calculate a credit amount based on said retrieved certified collected measures; and having the certifier system giving said calculated credit amount to the user (Puder [0016-18] “paying the electric bill for charging the vehicle - contract with the second party to pay for the costs of charging the vehicle - communicate with a power company to credit the power meter where the vehicle is charged for power used to charge the vehicle” [abstract] [0002-08] see Fig. 1-6, element 401 401, 402 Vehicle ID and location provides the certified metadata for authentic belling and credit).

As to claims 6 and 13, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  

having the device encrypt the certified collected measures and transmit said encrypted certified collected measures to a connectivity platform (Borean [0075-97] “user equipment 155 - with proper software, e.g., a dedicated App, adapted to allow a user thereof to directly view the details of the received time schedules 160 - provide the user with corresponding reminders automatically generated based on the time schedules 160” [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0020-32] [0065-74] see Fig. 1-4, elements 155 smartphone with apps provides the encrypted and certified information obviously through a connectivity platform).

As to claims 7 and 14, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 6, further comprising: 
having said connectivity platform store the encrypted certified collected measures into a data structure; and having the certifier system retrieve the encrypted certified collected measures from the data structure and decrypt the encrypted certified collected measures to obtain said certified collected measures (Borean [0075-97] “user equipment 155 - with proper software, e.g., a dedicated App, adapted to allow a user thereof to directly view the details of the received time schedules 160 - provide the user with corresponding reminders automatically generated based on the time schedules 160” [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0020-32] [0065-74] see Fig. 1-4, elements 155 smartphone with apps provides data communication obviously the encrypted and decrypted).

As to claim 8, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 7, wherein said storing the encrypted certified collected measures into a data structure comprises storing the encrypted certified collected measures into a blockchain distributed data structure (Borean [0093-97] “transmitting the power profile of an appliance 110(i) every time the appliance 110(i) is requested to be activated by a user, the power profiles of all the appliances 110(i) are already stored in a local or remote database (not illustrated) - accessed by the control unit 130” [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0020-32] [0065-92] see Fig. 1-4, database for storage as blockchain distributed data structure).

As to claim 9, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 6, further comprising: 
(Puder [0027-38] “system 100 cooperate with GPS satellites (not shown) or other positioning systems that provide raw location data” [0019-26] “remote command center 112 that is in communication with power utility control centers (110, 130, and 140), and in communication with plug-in vehicles 102 and 103 - includes a communication system 152, a controller 154 and a database 156” [0016-18] “paying the electric bill for charging the vehicle - communicate with a power company to credit the power meter where the vehicle is charged for power used to charge the vehicle” [abstract] [0002-08] see Fig. 1-6, GPS provides the geographic coordinates).

As to claim 10, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1, further comprising: 
having buyers interested in buying said certified collected measures provide prices for said certified collected measures through a buyer catalog; and having the user sell the right of reading said certified collected measures to a selected buyer among the buyers interested in buying said certified collected measures at the price provided in said buyer catalog by the selected buyer (Borean [0003-12] “time-varying and dynamic electric power tariffs” [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating - selecting a candidate time schedule based on a cost of said candidate time schedule corresponding to its position in the search space calculated by means of a cost function” [0065-97] see Fig. 1-4, time varying dynamic power tariffs provides the certified buyer/seller catalog and selection based on cost function from dynamic power tariffs).

As to claim 11, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 1, further comprising: 
having the user provide prices for said certified collected measures through a seller catalog; and having a buy buying the right of reading said certified collected measures at the prices provided on said seller catalog (Borean [0003-12] “time-varying and dynamic electric power tariffs” [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating - selecting a candidate time schedule based on a cost of said candidate time schedule corresponding to its position in the search space calculated by means of a cost function” [0065-97] see Fig. 1-4, time varying dynamic power tariffs provides power prices for the buyer/seller catalog and selection based on cost function from dynamic power tariffs).

As to claim 16, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
(Borean [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0108-134] “control unit 130 compares the just calculated cost functions F(j)(x) to each other to find the one having the lowest value, simply referred to as lowest cost function value” [0001-07] “efficiently manage the electric power consumption - reduce the costs - automatically managing the power consumptions is strongly desirable”  [0020-32] [0065-97] see Fig. 1-4, element 130 control unit compares the cost function based on power profile, where lowest value as optimized power consumption provides the positive outcome).

As to claim 17, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
The combination further discloses (New) The method of claim 1, further comprising in case said check has a negative outcome, having the device not collect the measures about the electric power absorbed by the electric apparatus (Borean [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0108-134] “control unit 130 compares the just calculated cost functions F(j)(x) to each other to find the one having the lowest value, simply referred to as lowest cost function value” [0001-07] “efficiently manage the electric power consumption - reduce the costs - automatically managing the power consumptions is strongly desirable”  [0020-32] [0065-97] see Fig. 1-4, element 130 control unit compares the cost function based on power profile, where lowest value as optimized power consumption, where the other than optimized power consumption or cost function provides the negative outcome).

As to claim 18, the combination of Borean and Puder disclose all the limitations of the base claims as outlined above.  
The combination further discloses (New) The method of claim 17, wherein said check has the positive outcome when the measured electric power profile of the electric apparatus matches said reference electric power profile (Borean [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0108-134] “control unit 130 compares the just calculated cost functions F(j)(x) to each other to find the one having the lowest value, simply referred to as lowest cost function value” [0001-07] “efficiently manage the electric power consumption - reduce the costs - automatically managing the power consumptions is strongly desirable”  [0020-32] [0065-97] see Fig. 1-4, element 130 control unit compares the cost function based on power profile, where lowest value as optimized power consumption provides the positive outcome) and 
said check has the negative outcome when the measured electric power profile of the electric apparatus does not match said reference electric power profile (Borean [0013-19] “managing devices supplied through a power grid - electric power according to at least one respective power profile when operating” [0108-134] “control unit 130 compares the just calculated cost functions F(j)(x) to each other to find the one having the lowest value, simply referred to as lowest cost function value” [0001-07] “efficiently manage the electric power consumption - reduce the costs - automatically managing the power consumptions is strongly desirable”  [0020-32] [0065-97] see Fig. 1-4, element 130 control unit compares the cost function based on power profile, where lowest value as optimized power consumption, where the other than optimized power consumption or cost function obviously provides not acceptable as negative outcome).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Laberteaux, USP No. 8,896,265 B2.
Borean, et al. USPGPub No. 2013/013008 A1. 
Ng, et al. USPGPub No. 2016/0049789 A1. 
Kim, et al. USP No. 9,050,901 B2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119